Title: From George Washington to William Heath, 8 July 1781
From: Washington, George
To: Heath, William


                  Sir
                     
                     Head Quarters near Dobb’s Ferry 8th July 1781
                  
                  I have received your several Favors of the 18th & 24th ulto—and am obliged by the Assiduity with which you have attended to the Business comitted to your Care—I hope the Exertions of the States may prove equal to your Expectations, founded on the good Disposition which you say is generally prevailing, to give us all the Support in their Power—I feel myself however at a Loss to Account for the Silence of the governor of Massachusetts—not having had a Word from him since the Letters I had the Honor to address to him from Weathersfield, dated the 24th May—nor to several others of Later Date which have been written to him on Business of great Importance—add to this, I have a Letter from Genl Fellows of Berkshire, dated 2d of this Month, in answer to my Request that he would Order the militia expected from the two Western Counties to be sent to Albany; in which he says that "no orders had then been given for Detatching any Militia"—from this last Circumstance, I fully join with you in my Fears that the Militia of that State will not be raised by the Time, I hoped to have received them.
                  I hope the States are fully impressed with an Idea of the absolute Punctuality which will be expected from them in the Article of Provisions & other Supplies requested for the Use of the Army—Rum is become an Article of great Necessity—almost none is now with the Army.
                  I have moved our little Army so near the Enemy as to this Place; where I shall hope soon to collect the whole Force we expect—that we may be enabled to commence our operations as early as possible—You will therefore on Receipt of this immediately come on to join the Army—in doing wch you will please to take your Rout thro’ the States of Rhode-Island & Connecticut in such Manner as that you may collect the best and most critical Information of what is doing on each to fulfill the Requisitions made to them—you will also be pleased to make carefull Enquiry on the Roads, & find the Scituation and Progress of all such Supplies as are actually on the Communication, coming to the army—and Use every Effort in your Power that every article may be hastened on with all possible Expedition.  With much Regard & Esteem I am Sir Your most humble servant
                  
                     Go: Washington
                  
               